DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 01/25/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment: (1) the objections to claims 1-4 and 6-10 have been withdrawn; and (2) the 35 U.S.C. 112(b) rejection of claims 2, 4, and 6-8 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-10
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1-10
New claims: 					None
Claims currently under consideration:	1-10
Currently rejected claims:			1-10
Allowed claims:				None

Claim Objections
Claims 5 and 10 are objected to because of the following informalities:  
Claims 5 and 10 contain multiple sentences.  Each claim should contain only one sentence.  See MPEP 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3, 5, and 9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the term “etc” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “etc”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In claims 3 and 9, the phrases within the parentheses renders the claims indefinite because it is unclear as to whether the ingredients are part of the limitations of the claim.  

Claim Rejections - 35 USC § 103
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boghani (US 2006/0286202) in view of EFSA (“Scientific Opinion on the re-evaluation of propyl gallate ( E 310) as a food additive”, 2014, European Food Safety Authority (EFSA) Journal, 12(4) 3642, pages 1-46) and Pflaumer (EP 0011324).
Regarding claim 1, Boghani teaches an edible granule (corresponding to taste potentiator particles) ([0284]) having varied flavors ([0184]) comprising carbohydrates ([0190]), emulsifiers (corresponding to surfactants) ([0210]), salt ([0205]), sweeteners (corresponding to intense sweeteners) ([0219]), flavor enhancers (corresponding to potentiator compositions to enhance the perception of the active substance) ([0140]), acidity modifiers (corresponding to acidulants) ([0202]), and food flavors (corresponding to natural and synthetic flavoring agents that impart flavors such as flowers, fruit [0184], seafood, and meat flavors [0203]).  Boghani teaches the amount of carbohydrates (corresponding to starch as an encapsulant) to be about 1-95 wt% ([0177]; [0180]), the amount of sweeteners ([0219]) to be about 1-95 wt%, or preferably about 5-30 wt% ([0220]), which overlaps the claimed range, and the amount of flavor enhancer to be about 0.1-2 wt % ([0179]) in the edible granule.   Boghani further teaches the amount of active substances, which may include food flavors, salt, and acidity modifiers (corresponding to compounds that provide flavor, saltiness, or tartness and whose flavor is enhanced by the presence of taste potentiators) ([0183]) to be 1-95 wt% ([0182]).   Boghani does not specify an amount of emulsifiers in the granule composition, but it does 
However, EFSA teaches that propyl gallate is an antioxidant used in food in an amount within the range of 0.0025 -0.1 wt% (corresponding to 25-1000 mg/kg) (page 10, paragraph 3), which overlaps the claimed range.  Pflaumer teaches spraying small drops of flavor concentrates into a fluidized bed of dry solids (column 1, lines 20-22) wherein the water content immediately after aggregation in the fluidizing bed is 10-15% (column 4, lines 49-50).  Although the disclosed amount of water does not fall within the claimed range, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.
It would have been obvious for a person of ordinary skill in the art to have modified the edible granule of Boghani to include the antioxidant propyl gallate in the amount taught by the EFSA.  In order to determine a suitable amount of antioxidant to include in an edible composition, a skilled practitioner would have consulted additional references such as the EFSA to determine an acceptable range of propyl gallate to include in a food composition.  Since the EFSA teaches a propyl gallate content range of 0.0025 -0.1 wt%  as being safe and this range overlaps the claimed range, the selection of a value within the overlapping range by a skilled practitioner practicing the method of Boghani would be rendered obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the edible granule of Boghani to have a water content of 10-15% as taught by Pflaumer.  Although the water content disclosed by Pflaumer does not overlap the claimed minimum water content of 15.1%, the ranges are so mathematically close that the difference between them are negligible without a showing of criticality.  In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case 3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). See MPEP 2144.05.I.  Since Boghani teaches the encapsulation of liquid flavoring agents by water-soluble encapsulants in a fluidized bed, but does not disclose an amount of water in the granule, a skilled practitioner would be motivated to consult an additional reference such as Pflaumer in order to determine a suitable water content for the resulting granules. 
Regarding claim 2, Boghani teaches the invention as disclosed above in claim 1, including carbohydrates such as sugar, glucose, starch, fructose, and dextrin ([0190]).
Regarding claim 3, Boghani teaches the invention as disclosed above in claim 1, including emulsifiers such as fatty acid esters of glycerol, propylene glycol alginate, sorbitan fatty acid esters (corresponding to sorbitan monostearate), and succinylated monoglycerides ([0210]).
Regarding claim 4, Boghani teaches the invention as disclosed above in claim 1, including flavor enhancers such as monosodium glutamate, and disodium inosine 5’-monophosphate (corresponding to disodium inosinate) ([0144]).
Regarding claim 5, Boghani teaches the invention as disclosed above in claim 1, including sweeteners such as neotame, aspartame, acesulfame potassium, sucralose, and saccharin ([0219]).
Regarding claim 6, 
Regarding claim 7, Boghani teaches the invention as disclosed above in claim 1, including food flavors such as flowers, fruit [0184], seafood, and meat flavors [0203]) through natural and synthetic flavors ([0184]).
Regarding claim 8, Boghani teaches the invention as disclosed above in claim 1, including food colors such as titanium dioxide ([0279]).  Although Boghani teaches the inclusion of food colors in the chewing gum composition, it also states that many of the ingredients are interchangeable among the granule ([0278]), confectionary ([0279]), and gum ([0280]) compositions and that any food additive known in the art may be incorporated into the granule ([0185]).  Since Boghani teaches that other known food additives may be used in the granule composition and specifies titanium dioxide as a coloring agent, a skilled practitioner would readily recognize that this disclosed ingredient could be used to prepare the granules.
Regarding claim 9, Boghani teaches the invention as disclosed above in claim 1, including antioxidants such as butylated hydroxytoluene, butylated hydroxyanisole, propyl gallate, and vitamin E ([0273]).  Although Boghani teaches the inclusion of antioxidants in the chewing gum composition, it also states that many of the ingredients are interchangeable among the granule ([0278]), confectionary ([0279]), and gum ([0280]) compositions and that any food additive known in the art may be incorporated into the granule ([0185]).  Since Boghani teaches that other known food additives may be used in the granule composition and specifies butylated hydroxytoluene, butylated hydroxyanisole, propyl gallate, and vitamin E as antioxidants, a skilled practitioner would readily recognize that these disclosed ingredients could be used to prepare the granules.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boghani (US 2006/0286202) in view of EFSA (“Scientific Opinion on the re-evaluation of propyl gallate ( E 310) as a food additive”, 2014, European Food Safety Authority (EFSA) Journal, 12(4) 3642, pages 1-46) and Pflaumer (EP 0011324) as applied to claim 1 above, and further in view of Chida (US 2012/0288600) and Sutkar (Sutkar, V.S., Deen, N.G., Kuipers, J.A.M., “Spout fluidized beds: Recent advances in experimental and numerical studies”, 2013, Chemical Engineering Science, vol. 86, pages 124-136).
Regarding claim 10, Boghani teaches the invention as disclosed above in claim 1, including the carbohydrate starch as an encapsulant ([0177]), the use of a fluidized bed for encapsulation ([0170]), and a granule diameter of 0.05-0.8 mm (corresponding to 50-800 µm) ([0284]).  Although Boghani does not explicitly teach the carbohydrates, salt, sweeteners, and acidity modifiers to be weighed and mixed well to form one component while water, emulsifiers, food flavors, and food colors are weighed and mixed to form a separate homogenous solution, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).  Boghani also describes an encapsulation process using fluidization wherein particles are suspended by an air stream while a spray nozzle sprays an atomized solution ([0286]) and a spray drying process wherein an air atomized nozzle at a temperature of 60 °C is used ([0310]); it does not teach the air atomized nozzle to be part of the fluidized bed.  However, a skilled practitioner would readily recognize that the atomized air nozzle of the spray drying process could be incorporated into the fluidized bed process since the purpose is to atomize particles; 
However, Sutkar teaches the use of spout fluidized beds as a way of producing ball-shaped (page 125, Fig. 1a) granules more economically than standard fluidized beds (page 124, column 1, paragraph 1).  Chida teaches food granules produced by spraying liquid onto a powder (Abstract) wherein the powder contains components such as a carbohydrate and sugar ([0031]) that has been pulverized ([0032]) and the liquid solution contains a flavor solution ([0034]).  Chida teaches that the powder forms a fluidized bed through hot air being blown from below and then fine droplets of an aqueous solution are sprayed onto the fluidized bed from the bottom ([0019]) repeatedly until granules gradually form ([0050]).  Chida also discloses the temperature of the fluidized bed to be 60°C (Fig. 4). 
It would have been obvious for a person of ordinary skill in the art to have modified the edible granule of Boghani by using a spouted fluidized bed to form ball-shaped granules as taught by Sutkar.  Boghani discloses a goal of the invention to be decreased production cost ([0014]); therefore, a skilled practitioner would be motivated to consult additional references such as Sutkar in order to determine a suitable fluidized bed type that could further decrease production costs.  In incorporating the teaching of Sutkar into producing 
It would have been obvious for a person of ordinary skill in the art to have modified the edible granule of Boghani by using a process taught by Chida.  In light of the disclosure of Boghani of an encapsulation process in a fluidizing bed using an atomizer to spray a solution and that the flavoring agents can be in a solution while the sweeteners can be in powder form, a skilled practitioner would have been motivated to consult additional references such as Chida in order to determine a suitable encapsulation method involving a fluidized bed, a sprayed solution, and a powder.  In incorporating the teachings of Chida into the edible granule of Boghani, a bed temperature of 60°C and spraying the solution onto the bed of powder would render the claim obvious.  Also, a skilled practitioner would readily recognize that the atomized sprayer of Boghani could be used in the fluidized bed process.

Response to Arguments
Claim Objections: Claims 1-4 and 6-9 have been amended to fully address the objections and therefore, the objection of these claims is withdrawn.  However, the objection of claims 5 and 10 are maintained for the reasons stated above.

Claim Rejection – 35 U.S.C. §112(b) of claims 1-10: Claims 2, 4, and 6-8 have been amended to fully address the rejection and therefore, the rejection of these claims is withdrawn.

Claim Rejection – 35 U.S.C. §103 of claims 1-9 over Boghani, FDA, and Pflaumer:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 1 to include limitations allegedly not disclosed in the prior art.  Applicant argued that the water, antioxidant, and sweetener content ranges as now claimed are not disclosed in the prior art and therefore, claim 1 and its dependents should be found allowable (Applicant’s Remarks, page 1, paragraphs 3-4).
However, the Boghani reference teaches a content range of sweeteners which overlaps the claimed range while the EFSA and Pflaumer references teach content ranges of antioxidants and water which approach the claimed content range, wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Since the cited prior art teaches the claimed invention as described above, the rejection of the claims is maintained herein.

Claim Rejection – 35 U.S.C. §103 of claim 10 over Boghani, FDA, Pflaumer, Chida, and Sutkar:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that the claim is patentable due to its dependency on amended claim 1 (Applicant’s Remarks, page 1, paragraph 4).
However, since Examiner shows the cited prior art teaches the claimed invention as described above, the rejection of the claim is maintained herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791